—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered June 25, 1992, convicting him of attempted criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s assertion that his plea of guilty was factually deficient is without merit. Because the defendant pleaded guilty to a lesser offense than that with which he was charged, it was not incumbent upon the court to see that a factual *380basis for the particular crime confessed to was adduced (see, People v Adams, 57 NY2d 1035, 1038; People v Clairborne, 29 NY2d 950, 951; People v Harris, 186 AD2d 677).
The defendant’s contention that his plea of guilty was constitutionally defective because he did not expressly acknowledge that by pleading guilty he was waiving his right to present evidence in his own behalf at trial is without merit under the facts of this case (see, People v Harris, 61 NY2d 9).
We have examined the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.